ORDER
In 2009 an administrative law judge partially denied Raymond Nielsen’s application for Social Security disability insurance benefits, finding him disabled as of 2007 but not before that date. The Appeals Council denied Nielsen’s request for review, and on July 26, 2010 he filed an untimely federal complaint — untimely because he filed it 63 days after he was presumed to have received the Appeals Council’s notice informing him that he could seek judicial review of the ALJ’s decision by filing suit on July 23, 2010. Nielsen could not rebut the presumption that he had received the Secretary’s notice within five days after the date on the Appeals Council notice, so the district court granted summary judgment for the Commissioner.
Nielsen filed a notice of appeal, but his pro se appellate brief does not address the district court’s dismissal of his suit as untimely and instead maintains that he was receiving incorrect benefits payments. Although we construe pro se filings liberally, pro se appellants must present arguments supported by citations to the record and legal authority. See Fed. R.App. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001). While Nielsen’s brief includes the bare assertion that he “proved ... that the strict enforcement of [the filing deadline] does not apply,” he gives no reason why the district court should have excused his late filing.
Nielsen’s motion to demand payment is DENIED, and the appeal is DISMISSED.